                                                                                       USDC SDNY
                                                                                       DOCUMENT
                                                                                       ELECTRONICALLY FILED
                                                                                       DOC #:
                                                                                       DATE FILED: 3/13/20



                                                   THE CITY OF NEW YORK
JAMES E. JOHNON                                   LAW DEPARTMENT                                               Elissa Fudim
Corporation Counsel of the City of New York           100 CHURCH STREET                                      Senior Counsel
                                                      NEW YORK, NY 10007                              Phone: (212) 356-2335
                                                                                                       efudim@law.nyc.gov



                                                                                 March 12, 2020

          Hon. Lorna G. Schofield, U.S.D.J.
          United States District Courthouse
          Southern District of New York
          500 Pearl St.
          New York, NY 10007

                     Re:       Dr. Pemberton, et al. v. City of N.Y., 18-CV-7908-DAB

          Dear Judge Schofield:

                   I write to seek clarification of the Court’s docket entry text, dated March 5, 2020,
          directing that “[e]ither party may file a letter requesting a pre-motion conference at a later time.”
          In order for the parties to avoid missing any deadlines for motion practice, defendants propose
          that any such pre-motion conference letters be considered timely if filed by May 22, 2020, which
          is thirty days following the settlement conference scheduled by Magistrate Judge Aaron for April
          21, 2020. Plaintiffs’ counsel submits that such pre-motion conference letters should be due no
          later than May 6, 2020 two weeks following the settlement conference. However, defendants
          seek thirty days because (i) defendants anticipate making several motions if this case does not
          resolve at the settlement conference, and (ii) the undersigned will be on trial before Judge Ramos
          in the case of Bleiwas v. City of N.Y., 15-CV-10046, from May 4-8, 2020 and will be preparing
          for that trial with witnesses in the two weeks preceding the trial. Defendants submit that an
          additional two weeks delay in filing the pre-motion letters will not dramatically change the
          timing of this case’s resolution. Accordingly, defendants request that the parties have until May
          22, 2020 to file any pre-motion conference letters with the Court.

                     Thank you for your consideration.


                                                                           Respectfully Submitted,
     The deadline to file letters requesting a pre-motion
     conference is May 22, 2020.
                                                                           Elissa P. Fudim
     SO ORDERED.

     Dated: March 13, 2020
            New York, New York
    Elissa Fudim
    Senior Counsel




2
